DETAILED ACTION
This action is pursuant to the claims filed on December 29, 2021. Claims 1-4, 7, 9, 11, 13, 16-17, 19-21, 25, and 29-46 are pending. Claims 5-6, 8, 10, 12, 14, 15, 18, 21-22, 24, 26-28, 33-36 are cancelled. A final action on the merits of claims 1-4, 7, 9, 11, 13, 16, 17, 19, 20, 23, 25 and 29-46 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.

(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Applicant is encouraged to incorporate appropriate section headings throughout the specification.  
Claim Objections
Claims 1, 37, and 42 are objected to because of the following informalities:  
Claim 1, ln. 1: “Apparatus” should be changed to –An apparatus--; similar amendment is needed for claim 37 & 42;
Claim 1, ln. 12: “a zig-zig shaped” should be changed to –a zig-zag shaped--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 & 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 & 46 recite “an end”, “the respective an end” and “said an end”. It is unclear whether these are directed to the same end or are different ends. 
Claim 43 recites “a connection track portion” which is already recited in claim 42. Therefore, the claim is unclear as to the number of the connection track portion of each of the electrode track. Similarly, claim 44 recites “a sensing track portion” which is also cited in claim 42. The number of the sensing track portion of each of the electrode track is indefinite.
Appropriate corrections are required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 37-41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hetke et al. (hereinafter ‘Hetke’, U.S. Pat. No. 7,941,202).
In regards to independent claim 37, Hetke discloses an apparatus for simultaneously providing a plurality of probe response signals indicative of electrical activity at a respective plurality of location in a patient (multichannel neural probe in Fig. 1 for interfacing with targeted neural populations, col. 4, ln. 43-56), comprising:
a rigid needle shaft element (a cylinder rigid carrier 1 in Fig. 1) comprising a piercing tip (col. 4, ln. 58-60);
a substrate (a planar microfabricated electrode array 3 formed from a flexible polymeric material, see col. 5, ln. 23-25) supporting a plurality of electrode tracks (interconnects 15 in Fig. 2 are metallic conductive pathway), secured to the needle shaft element and extending along the shaft element away from the piercing tip (col. 7, ln. 6-10); 
wherein each electrode track extending from a sensing end region (electrode site 5 in Fig. 2) arranged for providing a respective probe response signal responsive to 
wherein the substrate is partially wrapped around an outer surface of the needle shaft element (the array 3 is partially wrapped around the needle 1 as shown in Fig. 5), and comprises a neck region (distal region of the array 3) and a main body region (proximal end as shown in Fig. 1), wherein the width of the main body region is greater than the width of the neck region (the width of the proximal end of the substrate is longer than the width of the distal end of the substrate as shown in Fig. 1).
In regard to claims 38-39, Hetke further discloses each electrode track comprises a connection track portion (interconnects 15 running substantially linear along the substrate as shown in Fig. 3) and a sensing track portion (distal end of the interconnect which bends/extends inwardly towards an imaginary centre line of the substrate and substantially perpendicular from the substantially linear portion of the interconnect as shown in Fig. 3).
In regards to claim 40, Hetke further discloses each electrode track comprises a zig-sag shaped connection track portion that extends in a nested spaced apart configuration with at least one adjacent zig-zag shaped connection track portion (Fig. 3 illustrates that the middle portion of the substrate is folded via the folded line forming a zig-zag shaped connection track portion).
In regards to claim 41, as best understood by the examiner, it appears that Applicant intends to claim that the sensing track portion extends from an end of a respective connection  Hetke further discloses that each electrode track comprises a sensing track portion (electroplating metal  27 and circular conductive portion 15 under the layer 27 in Fig. 2) that extends from an end of a respective connection track portion of the electrode track (the portion of interconnect 15 that terminates adjacent to the circular portion of interconnect 15) and is substantially aligned in a common direction with the respective the end and has a width greater than a width of said end, a terminal end of the sensing track portion comprising the sensing end (as shown in Fig. 2, the interconnect 15 adjacent to the circular portion is less than the outer diameter of the circular portion 15). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hetke, and further in view of Anderson et al. (hereinafter ‘Anderson’, U.S. PGPub. No. 2011/0093052).
In regards to independent claim 42, Hetke discloses an apparatus for simultaneously providing a plurality of probe response signals indicative of electrical activity at a respective plurality of location in a patient (multichannel neural probe in Fig. 1 for interfacing with targeted neural populations, col. 4, ln. 43-56), comprising:
a rigid needle shaft element (a cylinder rigid carrier 1 in Fig. 1) comprising a piercing tip (col. 4, ln. 58-60);
a substrate (a planar microfabricated electrode array 3 formed from a flexible polymeric material, see col. 5, ln. 23-25) supporting a plurality of electrode tracks (interconnects 15 in Fig. 2 are metallic conductive pathway), secured to the needle shaft element and extending along the shaft element away from the piercing tip (col. 7, ln. 6-10); 
wherein each electrode track comprises: a connection track portion (the portion of interconnect 15 that terminates adjacent to the circular portion of interconnect 15), and a sensing track portion (electroplating metal 27 and circular conductive portion 15 under the layer 27 in Fig. 2), and end of which comprises a sensing end region arranged for providing a respective probe response signal responsive to localized electrical activity (col. 7, ln. 4-6: electroplating metal 27 forms the electrode site);
wherein each electrode track extending from a sensing end region (electrode site 5 in Fig. 2) arranged for providing a respective probe response signal responsive to localized electrical activity, along a region of the substrate, to a respective bond pad connection region (proximal portion of the array 31 comprising bond pads 13 as shown in Fig. 3) and recording surface regions of the plurality of electrode tracks (distal portion 29 of the bond pad 31 in Fig. 3) are spaced apart in a plurality of substantially linear spaced apart configurations along the substrate (as shown in Fig. 3, the interconnects 15 are arranged substantially linearly along the substrate); and
wherein the substrate is partially wrapped around an outer surface of the needle shaft element (the array 3 is partially wrapped around the needle 1 as shown in Fig. 5), and comprises a neck region (distal region of the array 3) and a main body region (proximal end as shown in Fig. 1), wherein the width of the main body region is greater than the width of the neck region (the width of the proximal end of the substrate is longer than the width of the distal end of the substrate as shown in Fig. 1); and
the substrate is partially wrapped around an outer surface of the needle shaft element (see the array 3 partially wrapped around the shaft 1 in Fig. 1)
However, Hetke does not disclose wherein the sensing track portions are provided on opposed edges of the substrate; the recording surface regions are each spaced apart from an adjacent recording surface region, in an axial direction, by a constant distance, and are arranged in a respective one of two substantially linear configurations along the substrate. 
Anderson teaches an electrode array formed on a substrate (electrode array 110 formed on a substrate 120 as shown in Fig. 8 and Fig. 11). Anderson further teaches providing a plurality of electrodes (150) disposed on opposed edges of the substrate (see in exemplary Fig. 11; 
In regard to claims 43-44, see the rejection of claims 38 and 39 above.
In regards to claim 45, see the rejection of claim 40 above.
In regards to claim 47, see the rejection of claim 41 above.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
During the search of the prior art, Hetke et al. (U.S. Pat. No. 7,941,202) as cited above was found to be the closest to the claimed invention. However, Hetke fails to disclose all the limitations as set forth in amended independent claim 1. Specifically, Hetke fails to disclose, teach, or suggest, in part, “wherein each electrode track comprises a zig-z[a]g shaped connection track portion which extends in a nested spaced apart configuration with at least one zig-zag shaped connection track portion of an adjacent electrode track, and the electrode track each become progressively narrower in cross-section moving away from the piercing tip” as recited in independent claim 1. The width of Hetke’s electrode tracks (interconnects 15 as best shown in Fig. 2) remain consistent throughout the entire length thereof. Similar arrangement is taught by Honour (U.S. PGPub. No. 2007/0219551, interconnects 90 along substrate 30 in Figs. 18 & 19) and Yomotov et al. (U.S. PGPub. No. 2013/0245733, interconnects 30 as shown in Figs.1-3).
Anderson et al. (U.S. PGPub. No. 2011/0093052) discloses electrode tracks in which the lateral portions are wider and shorter compared to vertical portions of the electrode tracks (see .
Response to Arguments
Applicant’s Remarks filed on December 29, 2021 is acknowledged.
Applicant’s amendment of claim 32 obviates the claim objection.
Applicant’s amendment of claim 9 overcomes the 112b rejection.
Applicant's arguments with respect to independent claim 1 has been fully considered and is persuasive. Therefore, the rejections of independent claim 1 and dependent claims have been withdrawn and the claims 1-4, 7, 9, 11, 13, 16-17, 19-21, 25, and 29-32 are now indicated as allowable.
Newly added claims 37-46 have been rejected under 35 U.S.C. 102 or 103 as explained in above office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        3/30/2022